DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-8, 11-12, 14-15, 18-19 and 23 are currently pending. This office action is in response to the amendment filed on 07/27/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 8 the claim recites the polymer can be selected from poly vinyl alcohol homopolymers and copolymers thereof which renders the claim indefinite as it is not clear how a polymer comprising units of the formula 1 indicated in claim 1 can be a polyvinyl alcohol homopolymer as it is required to have monomer units of formula 1 which are not polyvinyl alcohol monomer units.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-8, 11, 14-15, 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Agusti (EP 2365009 A1) in view of Hohn (US 2015/0110722 A1) as is evidenced by Mawad (US 2005/0165379 A1).
Concerning claim 1 and 6 Agusti teaches a radiopaque iodinated benzyl ether of poly (vinyl alcohol) which is a poly (vinyl alcohol having covalently grafted thereon iodinated benzyl group comprising 1-4 iodine atoms per benzyl group (pg 0033) which is used as a injectable embolizing composition (paragraph 0035) comprising the polymer and a biocompatible solvent which solubilizes the polymer and which  forms a cohesive mass upon contact with a body fluid by precipitation of the Polyvinylalcohol polymer (paragraph 0038) which would correspond to a liquid composition. 
Agusti does not teach the claimed composition having the claimed repeating unit structure present in the polymer, that the composition undergoes precipitation on contact with normal saline at 20°C, or the radiodensity of the precipitate of the liquid composition. 
Hohn is drawn to radiopaque iodinated poly vinyl alcohol polymers (paragraph 0024) which are used as embolic agents (paragraph 0011) and further teaches a method of grafting aromatic iodo containing groups to a polyvinyl alcohol polymer (paragraph 0086) to give a repeating unit which includes examples of (paragraph 0115)

    PNG
    media_image1.png
    219
    173
    media_image1.png
    Greyscale

Which includes a cyclic ether structure. This method of adding radiopaque grafted groups is indicated to allow for the control of the radiopacity (paragraph 0030) of the polymer and to provide permanent radiopacity to allow for long lived monitoring (paragraph 0016) and is a result of a rapid reaction (paragraph 0079). 
Agusti further teaches that the liquid injectable embolizing composition of the iodinzied polyvinyl alcohol and solvent forms a cohesive mass upon contact with a body fluid by precipitation (paragraph 0036) which is indicated to be caused by the solvent rapidly diffusing away resulting in in situ precipitation of the polymer (paragraph 0021). 
Agusti does not specifically indicate that the composition undergoes precipitation on contact with normal saline at 20°C. 
Mawad is drawn to embolic materials (abstract) and teaches that embolic agents such as a ethylene vinyl alcohol copolymer dissolved in dimethyl sulfoxide can be used as embolic agents and undergoes precipitation upon contact with an aqueous solution such as blood, body fluids, normal saline and water as the solvent rapidly diffuses out of the polymer mass (paragraph 0004). This provides evidence that polyvinyl alcohol polymer in solvent would undergo precipitation upon contact with normal saline by the same mechanism indicated by Agusti. 
Agusti does teach that the composition is a radiopaque composition and that the polymer preferably includes an iodine content of at least 40% w/w (paragraph 0048). 
Hohn indicates that the radiopaque polymer preferably has a radiopacity of greater than 2000 HU and that having these high radiopacity level allows for the polymer to be differentiated form blood and soft tissues (paragraph 0051). Hohn further indicates that a useful radiopacity contrast is obtained with polymers having between 30 to 50 % halogen by weight (paragraph 0044) and that the amount of radiopacity can be controlled by controlling the amount of iodine present in the grafting (paragraph 0030).  
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the grafting method used to graft an iodine containing benzene group to the polyvinyl alcohol polymer of Agust to use the method indicated by Hohn for the purpose of providing a useful rapid grafting method that provides for easy control of radiopacity and provides permanent radiopacity for long lived monitoring there by resulting the claimed polymer structure, and to provide the claimed amount of radiopacity because Hohn teaches that radiopacity of greater than 2000 HU is useful to provide good contrast with biological tissues and can be controlled by the amount of iodine introduced to the polymer. 
Concerning claim 2, 18-19 Agusti further teaches that that the solvent which is used in the composition is preferably dimethylsulfoxide or N-methyl pyrrolidone (paragraph 0094) which are poly aprotic water miscible solvents and are listed among the claimed solvents. 
Concerning claim 3-5, 7 and 23 Hohn as is indicated above teaches repeating units of (paragraph 0115)

    PNG
    media_image1.png
    219
    173
    media_image1.png
    Greyscale

This corresponds to the claimed structures of  2a when X is a bond (for claim 3-5) when n is 3 (for claim 23) and the structure of formula 3 of claim 7. 
It would have been obvious to one of ordinary skill in to alter the grafting method used to graft an iodine containing benzene group to the polyvinyl alcohol polymer of Agusti to use the method indicated by Hohn for the purpose of providing a useful rapid grafting method that provides for easy control of radiopacity and provides permanent radiopacity for long lived monitoring there by resulting the claimed polymer structure. 
Concerning claims 8 Agusti further teaches that the radiopaque polymer is a polyvinyl alcohol polymer which can be made from a poly (vinyl alcohol) having from preferably 75-100 % of hydrolyzed groups (paragraph 0068) which is then grafted with the iodinated aryl group.  This indicates that the polyvinyl alcohol polymer would be either a copolymer or a homopolymer and so would result in the claimed limitations when undergoing the grafting reaction indicated by Hohn as is indicated to be obvious above. 
Concerning claim 11 Agusti teaches that the polymer is made from a polyvinyl alcohol having a particular molar mass (paragraph 0086) and which is capable of being in a polymer solution (paragraph 0087) and does not indicate any particular crosslinking components in the poly (vinyl alcohol) and as such the polymer of Agusti would be considered to be a non crosslinked polymer as would the polymer of the composition of Agusti in view of Hohn. 
Concerning claim 14 Agusti further teaches that the iodinated polyvinyl alcohol polymer preferably has an iodine content of at least 40% w/w (paragraph 0048) which is within the claimed range. 
Concerning claim 15 Agusti further teaches that the amount of the polymer in  the polymer solution used as a embolizing composition is form 20 to 50 w/w % (paragraph 0090), which is within the claimed range. 

5.	Claims 1-812, 14, 18-19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (WO 2015/033092 A1).
Concerning claim 1,3-7 and 23 Andrew teaches radiopaque polymers (pg 4 lines 1-10) which include  modified polyvinyl alcohols (pg 5 lines 1-10) which are indicated to be crosslinked by means which can include physical crosslinking (pg 5 lines 24-30). The polymer is indicated to be made radiopaque by covalently attaching radiopaque material thought the polymer in the form or a cyclic acetal (pg 6 lines 15-25) which is indicated to preferably be iodinated phenyl groups incorporated into the polymer though acyclic acetal linkages (pg 8 lines 10-20).  The preferred polymer microspheres used in the polymer are indicated to preferably have a radiopacity of greater than 2000 HU  in order to provide sufficient contrast to bodily tissues (pg 10 lines 15-20). The polymer microspheres are indicated to be used in composition with suitable excipients or diluents such as water which would result in a liquid composition (pg 10 lines 25-35). Additionally the polymer is also indicated to be made by swelling a microsphere with solvent  and then contacting the microsphere with a solution of a radiopaque species capable of forming a cyclic acetal with  a diol under acidic conditions where the  solvent is preferably a polar aprotic solvent such as dimethyl sulfoxide (pg 15 lines 10-25) which would also provide a liquid composition comprising the polymer. 
The acetalization with a radiopaque species is indicated to form a  structure of (pg 7 lines 5-10)

    PNG
    media_image2.png
    449
    458
    media_image2.png
    Greyscale

Where when the polymer is a polyvinyl alcohol J is CH2 (pg 7 lines 1-5) and where X is preferably  a group of ( pg 7 lines 15-20)

    PNG
    media_image3.png
    246
    379
    media_image3.png
    Greyscale

Where  Z is a linking group or absent and Hal is 1-4 covalently attached radiopaque halogens (pg 8 liens 1-5) and Hal is  preferably  3 or 4 iodine’s (pg 8 lines 5-15). 
A particular example of the polymer which is formed from the polyvinyl alcohol is (pg 23 lines 10-15)

    PNG
    media_image4.png
    131
    114
    media_image4.png
    Greyscale

Which corresponds to the claimed unit of formula 1 and formula 3 and provides the claimed X structure where X is a bond and where n is 3, thereby providing the claimed formulas of claims 3-7 and 23. 
Andrew further teaches that in an embodiment the polymer beads are water-swellabe but have some solubility in water, and that in this embodiment the extent of swelling may be controlled by use of aqueous salt solutions or suitable solvents and may be determined by routine experimentation and this is particularly applicable to polyvinyl alcohol polymers which are non- covalently crosslinked (column 13 lines 17-21).  This would indicate that for this embodiment there is at least some of iodinated polyvinyl alcohol polymer is solution. 
Andrew does not specifically teach that polymer undergoes precipitation in normal saline at 20°C. 
Andrew does however teach that the polymer which has some solubility in water has its swelling and therefore its solubility controlled by aqueous salt solutions. This provides evidence that salt solutions such as normal saline are known to affect the solubility of the polymer of Andrew. As such since the indicated polymer has the indicated monomer units and is made from a polyvinyl alcohol and would therefor have the same structure as the claimed polymer structure, this would indicate that the slightly soluble polymer in the liquid composition would undergo some amount of precipitation on contact with normal saline because of the change in solubility of the polymer which would therefor result in the claimed precipitation on contact with normal saline at 20 °C. It should be noted that the indication that the polymer precipitates on contact with normal saline is given its broadest reasonable interpretation that at least some amount of polymer is the composition precipitates, but that it need not be all of the polymer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V.
As such when the polymer which is indicated to have some solubility in the liquid composition the polymer would have the claimed property of  precipitation on contact with normal saline at 20 °C.  
It would have been obvious to one of ordinary skill in the art at the time of filling to use a modified polyvinyl alcohol polymer having the claimed monomer structure in a liquid composition in combination with a polymer structure that is partially soluble which would result in the polymer precipitating on contact with normal saline at 20°C and to give the polymer where the precipitate has a radio density of at least 1000 HU because Andrew teaches a liquid composition having a polymer  which can preferably and exemplarily include the claimed monomer unit, and which is indicated to be able to be able to a physically crosslinked structure which has some solubility and so would be capable of precipitation on contact with normal saline and further teaches that the polymer which would be capable of precipitation preferably has a radiodensity of at least 2000 HU and so it would be obvious to use these structures together at the same time to provide the claimed composition. 
Concerning claim 2, 18-19 Andrew teaches the liquid composition of claim 1 as is indicated above. Andrews teaches that the polymer is also indicated to be made by swelling a microsphere with solvent and then contacting the microsphere with a solution of a radiopaque species capable of forming a cyclic acetal with a diol under acidic conditions where the solvent is preferably a polar aprotic solvent such as dimethyl sulfoxide (pg 15 lines 10-25) which would also provide a liquid composition comprising the polymer.  As Andrew teaches the claimed polymer can be slightly water soluble the polymer which has the claimed monomer unites and is made from polyvinyl alcohol polymers would also be slightly soluble in the aprotic solvent such as dimethyl sulfoxide. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V.
 As such it would have been obvious to one of ordinary skill in the art at the time of filling to provide the claimed liquid composition which includes the water miscible solvent of dimethyl sulfoxide because Andrew teaches that the polymer having the claimed structure is made in a solvent which can be dimethyl sulfoxide and teaches that the polymer can be made such that it is partially soluble in solvent thereby resulting in the claimed composition . 
Concerning claim 8 Andrew further teaches that the polymer can be made from a poly vinyl alcohol polymer ( pg 14 lines 5-25 pg 7 lines 1-5) which would correspond to the claimed homo and copolymers of polyvinyl alcohol.  
Concerning claim 12 Andrew further teaches that the in an embodiment the polymer beads are biodegradable (pg 13 lines 20-30). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the composition of Andrew as is indicated in claim 1 to make the polymer biodegradable because Andrews indicates that the polymer is capable of being biodegradable and it is useful to have the polymer be biodegradable. 
Concerning claim 14 Andrew further teaches that the acetalized polymer which is halogenated  is at least 10 % halogen by dry weight and is preferably from 30% to 50 % halogen by dry weight  in order to give the desired radiopacity (pg 9 liens 1-10) where the halogen is preferably iodine ( pg 8 lines 10-20). This would give the claimed amount of iodine in the polymer. 
 Response to Arguments
6.	Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Agusti in view of Hohn and as evidenced by Mawad that Agusti does not teach the claimed composition having the claimed repeating unit structure. It is argued in the Office Action, however, that Hohn is drawn to radiopaque iodinated poly vinyl alcohol polymers (citing paragraph 0024) which are used as embolic agents (citing paragraph 0011) and further teaches a method of grafting aromatic iodo containing groups to a polyvinyl alcohol polymer (citing paragraph 0086) to give a repeating unit which includes examples of (citing paragraph 0115).
Hohn, however, is not concerned with a “liquid composition ... wherein the polymer precipitates on contact with normal saline at 20°C’. Rather Hohn is directed to crosslinked microspheres/beads (see Examples 5-9). Consequently, the polymers of Hohn are in a state in which the polymers as such are not capable of precipitating on contact with normal saline at 20°C, as required in amended claim 1. Thus, while the polymer units of Hohn may be structurally similar, Hohn is not concerned with the same objective as the presently claimed invention.
It is further noted in the Office Action that Agusti does not indicate that the composition undergoes precipitation on contact with normal saline at 20°C.
It is stated, however, that Mawad is drawn to embolic materials (citing abstract) and teaches that embolic agents such as ethylene vinyl alcohol copolymer dissolved in dimethyl sulfoxide can be used as embolic agents and undergoes precipitation upon contact with an aqueous solution such as blood, body fluids, normal saline and water as the solvent rapidly diffuses out of the polymer mass (citing paragraph 0004). It is further argued that these teachings provide evidence that polyvinyl alcohol polymer in solvent would undergo precipitation upon contact with normal saline by the same mechanism indicated by Agusti.
However, ethylene vinyl alcohol copolymer is quite different from  polyvinyl alcohol, because it contains polyethylene, n, which is well known to be hydrophobicity. See, e.g., Bochicchio, D., Panizon, E., Monticelli, L. et al. Interaction of hydrophobic polymers with model lipid bilayers. Sci Rep 7, 6357 (2017): “Most every-day use plastic materials (for instance, polystyrene (PS), polyethylene (PE), polypropylene (PP)) have a strong hydrophobic character.” Thus, it is respectfully submitted that one of ordinary skill in the art would not view the teachings of Mawad as providing evidence that polyvinyl alcohol polymer in solvent would undergo precipitation upon contact with normal saline by the same mechanism indicated by Agusti as urged in the Office Action. For at least these reasons, reconsideration and withdrawal of the claim rejection under 35 U.S.C. § 103 over Agusti, Hohn and Mawad are respectfully requested. 
	This argument is not found to be persuasive as both Agusti and Hohn are drawn to compositions using polyvinyl alcohols grafted with iodinated benzene rings as embolic compositions as is stated above.  Agusti does not indicate that the polymer is crosslinked and instead indicates that the polymer undergoes precipitation in situ when used as an embolic composition with in the body. Hohn is not used to provide the precipitation of Agusti. Hohn is only used to provide a grafting of an iondinated benzene ring on to the polyvinyl alcohol which is indicated to allow for the control of the radiopacity (paragraph 0030) of the polymer and to provide permanent radiopacity to allow for long lived monitoring (paragraph 0016) and is a result of a rapid reaction (paragraph 0079). That Hohn is not drawn to a composition that precipitates, because Hohn is preferably drawn to a crosslinked polymer,  does not mean that the grafting method of Hohn which is indicated to be useful to provide a grafting process of the iodinated benzene ring on to the polyvinyl alcohol which is indicated to allow for the control of the radiopacity (paragraph 0030) of the polymer and to provide permanent radiopacity to allow for long lived monitoring (paragraph 0016) and is a result of a rapid reaction (paragraph 0079), can not be used for grafting of a polymer in an embolic composition that is not crosslinked. 
Concerning the evidentiary reference of Mawad. It should be noted that Mawad indicates that the ethylene vinyl alcohol polymer precipitates upon contact with an aqueous solution such as blood, body fluids, normal saline and water as the solvent rapidly diffuses out of the polymer mass (paragraph 0004). While this is not exactly the same polymer as indicated by Agusti, in that the polymer of Agusti does  does not include ethylene , it should be noted that Agusti indicates that its polymer composition of the iodinzied polyvinyl alcohol and solvent forms a cohesive mass upon contact with a body fluid by precipitation (paragraph 0036) which is indicated to be caused by the solvent rapidly diffusing away resulting in in situ precipitation of the polymer (paragraph 0021). This is the same precipitation mechanism indicated by Mawad and indicates that the precipitation occurs upon contact with a body fluid which is one of the solutions which Mawad teaches results in precipitation upon contact. As both polymers include polyvinyl alcohol units and indicate that the same precipitation mechanism is used, the polymer of Agusti would be expected to undergo precipitation from the same solutions as indicated by Mawad and as such would precipitation in normal saline. Concerning the indication that Mawad includes a hydrophobic monomer of ethylene, it should be noted that the polymer of Agusti and the grafting method of Hohn teaches that a benzene ring is grafted onto the polyvinyl alcohol. A benzene ring is well understood to one of ordinary skill in the art to be a hydrophobic group which would provide a hydrophobic character to the polymer of which it is grafted to.  As such Mawad would provide evidence that a polyvinyl alcohol polymer that includes some hydrophobic groups, as indicated by Agusti, which is known to precipitate in a body fluid would also be expected to precipitate in normal saline.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V.
As such the rejection provided above is maintained. 
 Conclusion
7.	Claims 1-8, 11-12, 14-15, 18-19 and 23 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763